Case 1:18-cv-00493-DKW-RT Document 81-1 Filed 12/09/19 Page 1 of 2           PageID #: 642




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  PATRICIA GROSSMAN,                              Civil No. 18-00493-DKW-RT

                     Plaintiff,                   CERTIFICATE OF SERVICE

        vs.

  HAWAII GOVERNMENT EMPLOYEES
  ASSOCIATION / AFSCME LOCAL 152;
  DAVID LASSNER, IN HIS OFFICIAL
  CAPACITY AS PRESIDENT OF THE
  UNIVERSITY OF HAWAII; AND CLARE
  E. CONNORS, IN HER OFFICIAL
  CAPACITY AS ATTORNEY GENERAL
  OF HAWAII,

                     Defendants.


                           CERTIFICATE OF SERVICE

        I hereby certify that on this date, a copy of Plaintiff’s Reply To Clare E.

  Connors’ Opposition To Plaintiff’s Motion For Summary Judgment And Plaintiff’s

  Opposition To Connors’ Cross Motion For Summary Judgment (Dkt. 68) was duly

  served electronically through CM/ECF upon the following:

        Derek T. Mayeshiro, Esq.
        Elisabeth A.K. Contrades, Esq.
        derekmay@hawaii.edu

        Attorney for Defendants
        David Lassner, in his official capacity of
         President of the University of Hawaii
        James E.T. Koshiba, Esq.
Case 1:18-cv-00493-DKW-RT Document 81-1 Filed 12/09/19 Page 2 of 2   PageID #: 643




        Jonathan Spiker, Esq.
        jkoshiba@koshibalaw.com
        jspiker@koshibalaw.com

        Attorney for Union
        Hawaii Government Employees Association,
         AFSCME, Local 152


        Clare E. Connors
        Attorney General of Hawaii
        James E. Halvorson
        Richard H. Thomason
        james.e.halvorson@hawaii.gov
        richard.h.thomason@hawaii.gov

        Attorneys for Defendant
        Russell A. Suzuki, in his official capacity of
         Attorney General of Hawaii

        DATED: Honolulu, Hawaii, December 9, 2019.

                                  Respectfully submitted,
                                  DAMON KEY LEONG KUPCHAK HASTERT
                                  /s/ Robert H. Thomas
                                  ROBERT H. THOMAS

                                  LIBERTY JUSTICE CENTER
                                  BRIAN K. KELSEY (Pro Hac Vice)
                                  JEFFREY M. SCHWAB (Pro Hac Vice)
                                  REILLY STEPHENS (Pro Hac Vice)

                                  Attorneys for Plaintiff,
                                   PATRICIA GROSSMAN




                                            2
